                                            Case 4:17-cv-00123-JST Document 117 Filed 06/26/20 Page 1 of 13




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        JON VALLIERE, et al.,                           Case No. 17-cv-00123-JST
                                                           Plaintiffs,
                                   8
                                                                                            ORDER GRANTING PRELIMINARY
                                                     v.                                     SETTLEMENT APPROVAL
                                   9

                                  10        TESORO REFINING & MARKETING                     Re: ECF No. 107
                                            COMPANY LLC, et al.,
                                  11                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Before the Court is Plaintiffs’ unopposed renewed motion for preliminary approval of class
                                  15   action settlement. ECF No. 107. The Court will grant the motion.
                                  16   I.       BACKGROUND
                                  17            A.        Parties and Claims
                                  18            In this putative class action, Plaintiffs accuse Defendants Tesoro Refining and Marketing
                                  19   Company LLC and Tesoro Logistics GP, LLC (collectively, “Tesoro”) of violations of the
                                  20   California Labor Code and Business and Professions Code. ECF No. 89 ¶ 1. Plaintiffs are or
                                  21   were employed as operators at Tesoro’s oil refineries and facilities in Martinez, Carson, Long
                                  22   Beach, Signal Hill, or Wilmington, California. Id. ¶ 10. Plaintiffs allege that they were scheduled
                                  23   for 8-hour, 10-hour, or 12-hour shifts during which Tesoro uniformly required them to stay on
                                  24   duty the entire shift. Id. ¶ 21. Because they were required to monitor their radios and respond to
                                  25   emergencies at all times during their shifts, they did not receive off-duty rest breaks for every
                                  26   four-hour work period, as required by California law. Id. ¶¶ 22-23. Plaintiffs further allege that
                                  27   Tesoro failed to maintain complete and accurate payroll records. Id. ¶ 26. Plaintiffs seek
                                  28   damages, an injunction, and declaratory relief. Id. at 16-17.
                                         Case 4:17-cv-00123-JST Document 117 Filed 06/26/20 Page 2 of 13




                                   1          B.      Procedural History

                                   2          Plaintiffs Chris Azpeitea, Eileen Foster, Antonio Garcia, and Samantha Scott filed suit in

                                   3   this Court on January 10, 2017. ECF No. 1. On March 21, 2017, Tesoro filed a motion to

                                   4   dismiss, ECF No. 16, which was mooted by the filing of the First Amended Complaint, ECF

                                   5   No. 21. On March 22, 2017, Jinetra Bonner filed suit in Sacramento Superior Court, alleging the

                                   6   same claims and an additional claim for meal break violations. Bonner v. Tesoro Refining &

                                   7   Marketing Co., LLC, Case No. 17-cv-3850-JST; ECF No. 1. On May 3, 2017, Defendants

                                   8   removed Bonner to the United States District Court for the Eastern District of California. Id. On

                                   9   June 12, 2017, Bonner filed a motion to change venue to the Northern District of California.

                                  10   Bonner; ECF No. 6. Pursuant to stipulation, the Bonner Court dismissed Bonner’s meal break

                                  11   claims to limit her complaint to the same claims alleged in this action. Bonner; ECF No. 12. The

                                  12   Bonner Court then granted the motion to change venue. Bonner; ECF No. 14.
Northern District of California
 United States District Court




                                  13          This Court related the two actions on July 25, 2017. Bonner; ECF No. 22. On Plaintiffs’

                                  14   motion, ECF No. 49, this Court consolidated the two cases and appointed Hadsell Stormer &

                                  15   Renick, LLP as interim lead counsel. ECF No. 52. Plaintiffs then filed a consolidated complaint,

                                  16   ECF No. 56, and Defendants answered, ECF No. 57. On November 23, 2018, Plaintiffs filed a

                                  17   notice of settlement. ECF No. 75. On May 8, 2019, Plaintiffs filed an amended complaint, ECF

                                  18   No. 89, accompanied by a motion for preliminary approval of class action settlement, ECF No. 90.

                                  19   The Court denied the motion. ECF No. 106.

                                  20          On January 22, 2020, Plaintiffs filed an unopposed renewed motion for preliminary

                                  21   settlement approval. ECF No. 107. In addition to preliminary approval, Plaintiffs seek

                                  22   conditional class certification, approval of the proposed Notice of Settlement, and a date for a

                                  23   hearing on final approval. Id. at 19, 27-28, 30-33.

                                  24          C.      Terms of the Settlement Agreement

                                  25          The proposed settlement agreement (“Settlement”) resolves claims between both

                                  26   Defendants and the settlement class, defined as follows:

                                  27                  [A]ll current and former employees of Defendants (or any of their
                                                      affiliates or successors) who worked a rotating 8-hour, 10-hour, or
                                  28                  12-hour shift in operations at any time during the Class Period at the
                                                                                         2
                                         Case 4:17-cv-00123-JST Document 117 Filed 06/26/20 Page 3 of 13



                                                      i) Martinez Refinery or Chem Plant in Martinez, California; ii) the
                                   1                  Los Angeles Refinery, Carson Operations, in Carson and Long Beach,
                                                      California; iii) the Los Angeles Refinery, Wilmington Operations, in
                                   2                  Wilmington, California; iv) the Tesoro Logistics terminal facilities at
                                                      the Martinez Refinery; and v) the Long Beach Terminal, T2, Berth
                                   3                  121, and East Hynes in Long Beach, Carson, Signal Hill, and/or
                                                      Wilmington, California.
                                   4
                                       ECF No. 108-1 ¶ 23. The Class Period is defined as the period from July 19, 2013 to the date the
                                   5
                                       Court grants preliminary approval of the Settlement. Id. ¶ 24.
                                   6
                                              Under the Settlement, Defendants agree to pay $15,250,000 (the “Settlement Amount”) as
                                   7
                                       well as the employer’s share of any payroll taxes on individual settlement payments. Id. ¶ 32.
                                   8
                                       The Settlement Amount includes the individual payments to participating class members, the
                                   9
                                       statutory Private Attorneys General Act (“PAGA”) payment, service awards to the class
                                  10
                                       representatives, attorney’s fees and costs, and administrative costs. Id. ¶ 32. The parties agree to
                                  11
                                       seek approval for a payment of $50,000 to resolve Plaintiffs’ PAGA claims, 75% of which
                                  12
Northern District of California




                                       ($37,500) shall be paid to the State of California Labor Workforce Development Agency, with the
 United States District Court




                                  13
                                       remainder ($12,500) distributed to class members. Id. ¶¶ 39, 59. Defendants agree not to oppose
                                  14
                                       a service award to each Named Plaintiff in an amount not to exceed $7,500 apiece. Id. ¶ 58.
                                  15
                                       Defendants further agree not to oppose a reasonable request for attorney’s fees and costs, with the
                                  16
                                       amount to be left to the Court’s discretion. Id. ¶ 51. Administrative costs are estimated at
                                  17
                                       $45,000. Id. ¶ 18. “Under no circumstances shall any portion of the [Gross Settlement Amount]
                                  18
                                       revert to Defendants.” Id. ¶ 32.
                                  19
                                              After the above deductions, Plaintiffs estimate that the Net Settlement Amount that will
                                  20
                                       remain for distribution to individual class members who do not request exclusion will be
                                  21
                                       approximately $11,217,500. ECF No. 108 ¶ 8. Each class member’s payment will be calculated
                                  22
                                       on a pro rata basis, based on the number of qualifying shifts worked by each class member during
                                  23
                                       the Class Period. ECF No. 108-1 ¶ 88. There are approximately 1,400 class members, which –
                                  24
                                       assuming no exclusions – will make the average net payment to each class member approximately
                                  25
                                       $8,012.50. ECF No. 108 ¶ 8. If there are unclaimed funds due to the inability to locate a class
                                  26
                                       member or a class member’s failure to cash a settlement check, the funds will be awarded cy pres
                                  27
                                       to the Loyola Law School Clinical and Experiential Learning Programs. ECF No. 108-1 ¶ 106.
                                  28
                                                                                         3
                                           Case 4:17-cv-00123-JST Document 117 Filed 06/26/20 Page 4 of 13




                                   1          In exchange, class members will release the following claims against Defendants:1

                                   2                  those claims that were alleged in the Action and that arose during the
                                                      Class Period, including in the original complaint filed in the Valliere
                                   3                  action on January 10, 2017; the complaint filed in the Bonner action
                                                      on March 22, 2017; the First Amended Class Action Complaint; the
                                   4                  Second Amended Class Action Complaint; the original Consolidated
                                                      Class Action Complaint filed on October 12, 2017; the First Amended
                                   5                  Consolidated Class Action Complaint; claims for the failure to
                                                      provide an off-duty rest period (Cal. Lab. Code §§ 226.7, 512, 558),
                                   6                  failure to furnish timely and accurate wage statements arising from
                                                      the failure to provide rest periods (Cal. Lab. Code §§ 226 and 226.3),
                                   7                  all claims in connection with rest periods arising under the California
                                                      Labor Code, California Industrial Welfare Commission Wage Order
                                   8                  No. 1-2001, and California’s Unfair Competition Law (California
                                                      Bus. & Prof. Code § 17000 - 17208, et seq.), all claims in connection
                                   9                  with rest periods and inaccurate wage statements arising under
                                                      PAGA, California Labor Code §§ 2698, 2699, et seq., for violations
                                  10                  of the California Labor Code, including §§ 226, 226.3, 558, 226.7 and
                                                      Wage Order 1-2001, all claims for attorneys’ fees and costs arising
                                  11                  from the prosecution of all of the above claims, and all claims for
                                                      restitution, disgorgement, and injunctive relief.
                                  12
Northern District of California




                                       ECF No. 109-1 ¶ 2.2
 United States District Court




                                  13
                                              In addition, Named Plaintiffs will release a broader scope of individual claims:
                                  14
                                                      any and all claims, demands, rights, liabilities and causes of action
                                  15                  each has had or ever had against any of the Released Parties, whether
                                                      for economic damages, noneconomic damages, punitive damages,
                                  16                  penalties, restitution, injunctive or declaratory relief, interest,
                                                      attorneys’ fees, costs or any other forms of monetary or non-monetary
                                  17                  relief in any way arising out of or relating to any facts, transactions,
                                                      events, policies, occurrences, acts, disclosures, statements, omissions
                                  18                  or failures to act at any time on or before the Effective Date, including,
                                                      but not limited to, any claims arising from or related to their
                                  19                  employment or separation of employment, contractual, and/or quasi-
                                                      contractual relationship with the Defendants and the Released Parties,
                                  20                  or any of them; any allegations as to disputed wages, remuneration,
                                  21

                                  22
                                       1
                                         The releases apply against “Defendants and each and all of their current or former subsidiaries,
                                       parents, affiliates, joint ventures, predecessors, insurers, agents, employees, successors, assigns,
                                  23   officers, officials, directors, attorneys, personal representatives, executors, and shareholders,
                                       including their respective pension, profit sharing, savings, health, and other employee benefits
                                  24   plans of any nature, the successors of such plans, and those plans’ respective current or former
                                       trustees and administrators, agents, employees, and fiduciaries, including Marathon Petroleum
                                  25   Corporation and Andeavor.” ECF No. 108-1 ¶ 46.

                                  26
                                       2
                                         The “Released Claims” provision in the original settlement agreement contained a general
                                       release of all claims that “could have been pleaded based upon the factual allegations alleged in
                                  27   the Action and that arose during the Class Period,” and “claims derivative thereof.” ECF
                                       No. 108-1 ¶ 45. The new settlement agreement includes an amendment which deletes the
                                  28   “Released Claims” paragraph in its entirety and replaces it with the aforementioned language.
                                       ECF No. 109-1 ¶ 2.
                                                                                         4
                                         Case 4:17-cv-00123-JST Document 117 Filed 06/26/20 Page 5 of 13



                                                      and/or other compensation due by operation of statute, ordinance,
                                   1                  contract, or quasi-contract; any federal, state, or local law prohibiting
                                                      discrimination or retaliation on the basis of age, race, color, ancestry,
                                   2                  religion, disability, sex, national origin, or citizenship or any other
                                                      protected category, including, without limitation, claims under Title
                                   3                  VII, the California Fair Employment and Housing Act, the California
                                                      Labor Code, FLSA, the California IWC Orders, the Employee
                                   4                  Retirement Income Security Act, and the Americans With Disabilities
                                                      Act or any other similar statutes whatever the city, county, state, or
                                   5                  country of enactment; any claims under the Family and Medical
                                                      Leave Act of 1993 and/or the California Family Rights Act; and any
                                   6                  transactions, occurrences, acts, statements, disclosures, or omissions,
                                                      occurring during the Class Period. Plaintiffs’ General Release
                                   7                  specifically excludes claims for workers’ compensation.
                                   8   ECF No. 108-1 ¶ 114.

                                   9          Plaintiffs propose the following notice plan to inform class members of the Settlement.

                                  10   Within 20 calendar days of preliminary approval, Defendants will provide the Class List and Data

                                  11   to the Settlement Administrator, CAC Services Group, LLC. Id. ¶¶ 17, 67. Within 15 business

                                  12   days of receipt of the Class List and Data, the Settlement Administrator will send Notice Packets
Northern District of California
 United States District Court




                                  13   to all class members via first class mail. Id. ¶¶ 68, 72. The Notice Packet will include the Notice

                                  14   of Class Action Settlement, Change of Address Form, and a pre-printed return envelope. Id. ¶ 37.

                                  15   The Notice informs class members of their right to participate in the Settlement, a summary of the

                                  16   settlement terms, the availability of settlement documents, the individual payment each class

                                  17   member can expect to receive, the formula used to calculate that payment, how to challenge their

                                  18   personal calculation, how to object to or opt out of the settlement, the date set for the final

                                  19   approval hearing, and who to contact with questions. See ECF No. 109-1 at 13-22.

                                  20          The Administrator will also create and maintain a website providing answers to frequently

                                  21   asked questions and including the Notice, Change of Address Form, Motions for Preliminary and

                                  22   Final Approval, and Motion for Attorney’s Fees and Costs, as those documents become available.

                                  23   ECF No. 108-1 ¶ 69. For class members whose mailed notices are returned as undeliverable, the

                                  24   Settlement Administrator will perform standard searches using their social security numbers to

                                  25   seek current addresses, will request updated addresses for current employees from Defendants, and

                                  26   will immediately re-mail Notice Packets to class members’ new addresses. Id. ¶¶ 70, 73.

                                  27          Class members will have 60 days from the initial mailing date to opt out of the Settlement

                                  28
                                                                                          5
                                             Case 4:17-cv-00123-JST Document 117 Filed 06/26/20 Page 6 of 13




                                   1   or object to its terms (the “Notice Response Deadline”). ECF No. 109-1 ¶ 1.3 Class members who

                                   2   fail to postmark a request for exclusion by the Notice Response Deadline will be bound by the

                                   3   terms of the Settlement. ECF No. 108-1 ¶¶ 75-78. In the event that more than three percent of

                                   4   class members opt out of the Settlement, Defendants retain the unilateral right to terminate the

                                   5   settlement agreement. Id. ¶ 80.

                                   6   II.      CLASS CERTIFICATION

                                   7            A.     Legal Standard

                                   8            Class certification under Rule 23 is a two-step process. First, a plaintiff must demonstrate

                                   9   that the four requirements of Rule 23(a) are met: numerosity, commonality, typicality, and

                                  10   adequacy. “Class certification is proper only if the trial court has concluded, after a ‘rigorous

                                  11   analysis,’ that Rule 23(a) has been satisfied.” Wang v. Chinese Daily News, Inc., 737 F.3d 538,

                                  12   542-43 (9th Cir. 2013) (quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351 (2011)).
Northern District of California
 United States District Court




                                  13            Second, a plaintiff must establish that the action meets one of the bases for certification

                                  14   under Rule 23(b). Plaintiffs invoke Rule 23(b)(3). Therefore, Plaintiffs must establish that

                                  15   “questions of law or fact common to class members predominate over any questions affecting only

                                  16   individual members, and that a class action is superior to other available methods for fairly and

                                  17   efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3).

                                  18            When determining whether to certify a class for settlement purposes, a court must pay

                                  19   “heightened” attention to the requirements of Rule 23. Amchem Prods., Inc. v. Windsor, 521 U.S.

                                  20   591, 620 (1997). “Such attention is of vital importance, for a court asked to certify a settlement

                                  21   class will lack the opportunity, present when a case is litigated, to adjust the class, informed by the

                                  22   proceedings as they unfold.” Id. At the same time, trial “manageability is not a concern in

                                  23   certifying a settlement class where, by definition, there will be no trial.” In re Hyundai & Kia

                                  24   Fuel Econ. Litig., 926 F.3d 539, 556-57 (9th Cir. 2019) (en banc).

                                  25
                                       3
                                  26     The original settlement agreement contained a 45-day Notice Response Deadline. ECF No. 93-1
                                       ¶ 38. The new agreement includes an amendment which deletes the “Notice Response Deadline”
                                  27   paragraph in its entirety and replaces it with the following language: “‘Notice Response Deadline’
                                       means 60 days from the initial date of mailing the Notice Packet to Class Members . . . to
                                  28   postmark a timely objection, request for exclusion, or dispute the information upon which an
                                       Individual Settlement Payment is calculated.” ECF No. 109-1 ¶ 1.
                                                                                           6
                                         Case 4:17-cv-00123-JST Document 117 Filed 06/26/20 Page 7 of 13




                                   1           B.       Discussion

                                   2           For the reasons set forth below, the Court grants the request to conditionally certify the

                                   3   settlement class.

                                   4                    1.     Rule 23(a)(1): Numerosity

                                   5           Rule 23(a)(1) requires that the class be “so numerous that joinder of all members is

                                   6   impracticable.” Fed. R. Civ. P. 23(a)(1). “Plaintiffs need not state an exact number to meet the

                                   7   threshold requirements of Rule 23. Rather, the rule ‘requires examination of the specific facts of

                                   8   each case and imposes no absolute limitations.’” West v. Cal. Servs. Bureau, Inc., 323 F.R.D. 295,

                                   9   303 (N.D. Cal. 2017) (quoting Gen. Tel. Co. of the Nw. Inc. v. Equal Employment Opportunity

                                  10   Comm’n, 446 U.S. 318, 330, (1980)). “A class or subclass with more than 40 members raises a

                                  11   presumption of impracticability based on numbers alone.” Hernandez v. Cty. of Monterey, 305

                                  12   F.R.D. 132, 153 (N.D. Cal. 2015) (internal quotation marks and citation omitted).
Northern District of California
 United States District Court




                                  13           Here, the proposed settlement class consists of approximately 1,400 employees. ECF

                                  14   No. 108 ¶ 15. The Court concludes that Plaintiffs have satisfied their burden to show that the

                                  15   number of putative class members is sufficiently numerous that their joinder would be

                                  16   impracticable.

                                  17                    2.     Rule 23(a)(2): Commonality

                                  18           Rule 23(a)(2) requires that there be “questions of law or fact common to the class.”

                                  19   Fed. R. Civ. P. 23(a)(2). A common question is one “capable of classwide resolution – which

                                  20   means that determination of its truth or falsity will resolve an issue that is central to the validity of

                                  21   each one of the claims in one stroke.” Wal-Mart Stores, Inc., 564 U.S. at 350. For the purposes of

                                  22   Rule 23(a)(2), “even a single common question” is sufficient. Id. at 359 (quotation marks and

                                  23   internal alterations omitted).

                                  24           Here, all proposed class members suffered the same alleged violations of California Labor

                                  25   Code, Business and Professions Code, and Wage Order No. 1-2001 as a result of Defendants’

                                  26   common policies and practices. ECF No. 89 ¶¶ 33, 43-69. Proving these violations requires

                                  27   resolving common questions of law and fact, such as whether Defendants authorized employees to

                                  28   take rest periods. Id. ¶ 32. Accordingly, the proposed class satisfies the commonality
                                                                                           7
                                         Case 4:17-cv-00123-JST Document 117 Filed 06/26/20 Page 8 of 13




                                   1   requirement.

                                   2                  3.      Rule 23(a)(3): Typicality

                                   3          In certifying a class, courts must find that “the claims or defenses of the representative

                                   4   parties are typical of the claims or defenses of the class.” Fed R. Civ. P. 23(a)(3). “The purpose

                                   5   of the typicality requirement is to assure that the interest of the named representative aligns with

                                   6   the interests of the class.” Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992). “The

                                   7   test of typicality ‘is whether other members have the same or similar injury, whether the action is

                                   8   based on conduct which is not unique to the named plaintiffs, and whether other class members

                                   9   have been injured by the same course of conduct.’” Id. (quoting Schwartz v. Harp, 108 F.R.D.

                                  10   279, 282 (C.D. Cal. 1985)).

                                  11          The claims of both the named plaintiffs’ and other class members arise from the same

                                  12   challenged employment practices carried out by Defendants. ECF No. 89 ¶ 33. Like other class
Northern District of California
 United States District Court




                                  13   members, the named plaintiffs allege that they are entitled to damages, declaratory relief, and

                                  14   injunctive relief because Tesoro failed to provide off-duty rest breaks for every four-hour work

                                  15   period and failed to maintain complete and accurate payroll records. Id. ¶¶ 22-23, 26; id. at 16-17.

                                  16   These allegations involve the “same course of conduct,” which is “not unique to the named

                                  17   plaintiffs.” See Hanon, 976 F.2d at 508. Therefore, the typicality requirement is satisfied.

                                  18                  4.      Rule 23(a)(4): Adequacy

                                  19          “[T]he adequacy of representation requirement . . . requires that two questions be

                                  20   addressed: (a) do the named plaintiffs and their counsel have any conflicts of interest with other

                                  21   class members and (b) will the named plaintiffs and their counsel prosecute the action vigorously

                                  22   on behalf of the class?” In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 462 (9th Cir. 2000).

                                  23          No party has suggested, and the Court has not found, any evidence in the record suggesting

                                  24   that any of the named plaintiffs has a conflict of interest with the other class members. The named

                                  25   plaintiffs share common claims and seek the same relief as the other class members. ECF No. 107

                                  26   at 31-32; see ECF No. 89 ¶ 33; id. at 16-17. Moreover, class counsel are experienced in class

                                  27   action litigation and have vigorously prosecuted this action on behalf of the class members. ECF

                                  28   No. 107 at 32; ECF No. 108 ¶¶ 50-63; ECF No. 91 ¶¶ 3-8; ECF No. 91-1 ¶¶ 2-7. Counsel have
                                                                                          8
                                         Case 4:17-cv-00123-JST Document 117 Filed 06/26/20 Page 9 of 13




                                   1   “thoroughly investigat[ed] the claims,” engaged in significant discovery, and “marshall[ed]

                                   2   considerable resources in preparing this case for [multiple] mediations.” ECF No. 107 at 32; ECF

                                   3   No. 108 ¶¶ 53-58. The Court concludes that the named plaintiffs and class counsel provide

                                   4   adequate representation for the proposed class.

                                   5                  5.      Rule 23(b)(3): Predominance and Superiority

                                   6          To certify a Rule 23 damages class, the Court must find that “questions of law or fact

                                   7   common to class members predominate over any questions affecting only individual members,

                                   8   and [that] a class action is superior to other available methods for fairly and efficiently

                                   9   adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). The predominance inquiry “tests whether

                                  10   proposed classes are sufficiently cohesive to warrant adjudication by representation.” Amchem

                                  11   Prods., Inc., 521 U.S. at 623. “When common questions present a significant aspect of the case

                                  12   and they can be resolved for all members of the class in a single adjudication, there is clear
Northern District of California
 United States District Court




                                  13   justification for handling the dispute on a representative rather than on an individual basis.”

                                  14   Hanlon v. Chrysler Corp., 150 F.3d 1011, 1022 (9th Cir. 1998) (citation omitted) overruled on

                                  15   other grounds by Wal-Mart Stores, Inc., 564 U.S. 338.

                                  16          The dominant legal issues in this action are whether Tesoro provided adequate off-duty

                                  17   rest periods and maintained complete and accurate payroll records for the proposed class. ECF

                                  18   No. 89 ¶¶ 22-23, 26; see ECF No. 107 at 31. Plaintiffs allege that their claims are based on

                                  19   Tesoro’s practice of requiring operators to maintain constant and continuous responsibility for

                                  20   their units throughout their shifts and Tesoro’s failure to “have a policy or system” to allow off-

                                  21   duty rest breaks. ECF No. 89 ¶¶ 21-26. The Court finds that the questions surrounding these

                                  22   practices and policies predominate over any question that could affect only individual class

                                  23   members. “A class action is also a superior method for fairly and efficiently adjudicating those

                                  24   questions. Resolving the proposed class members’ disputes in a single class action will be far

                                  25   more efficient than requiring them each to proceed individually.” Terry v. Hoovestol, Inc.,

                                  26   No. 16-cv-05183-JST, 2018 WL 6439167, at *3 (N.D Cal. Dec. 7, 2018). Therefore, the Court

                                  27   concludes that the proposed class satisfies the requirements of Rule 23(b)(3).

                                  28
                                                                                          9
                                         Case 4:17-cv-00123-JST Document 117 Filed 06/26/20 Page 10 of 13




                                   1   III.   PRELIMINARY SETTLEMENT APPROVAL

                                   2          A.      Legal Standard

                                   3          The Ninth Circuit maintains a “strong judicial policy” that favors the settlement of class

                                   4   actions. Class Plaintiffs v. City of Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992). Rule 23 requires

                                   5   courts to employ a two-step process in evaluating a class action settlement. First, the parties must

                                   6   show “that the court will likely be able to . . . approve the proposal under Rule 23(e)(2).” Fed. R.

                                   7   Civ. P. 23(e)(1)(B). Second, courts must hold a hearing pursuant to Rule 23(e)(2) to make a final

                                   8   determination of whether the settlement is “fair, reasonable, and adequate.” Id.

                                   9          The court’s task at the preliminary approval stage is to determine whether the settlement

                                  10   falls “within the range of possible approval.” In re Tableware Antitrust Litig., 484 F. Supp. 2d

                                  11   1078, 1080 (N.D. Cal. 2007) (citation omitted); see also Manual for Complex Litigation, Fourth

                                  12   (“MCL, 4th”) § 21.632 (FJC 2004) (explaining that courts “must make a preliminary
Northern District of California
 United States District Court




                                  13   determination on the fairness, reasonableness, and adequacy of the settlement terms and must

                                  14   direct the preparation of notice of the certification, proposed settlement, and date of the final

                                  15   fairness hearing”). “The initial decision to approve or reject a settlement proposal is committed to

                                  16   the sound discretion of the trial judge.” City of Seattle, 955 F.2d at 1276 (citation omitted).

                                  17   Courts “must be particularly vigilant not only for explicit collusion, but also for more subtle signs

                                  18   that class counsel have allowed pursuit of their own self-interests and that of certain class

                                  19   members to infect the negotiations.” In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935,

                                  20   947 (9th Cir. 2011).

                                  21          Within this framework, preliminary approval of a settlement is appropriate if “the proposed

                                  22   settlement appears to be the product of serious, informed, non-collusive negotiations, has no

                                  23   obvious deficiencies, does not improperly grant preferential treatment to class representatives or

                                  24   segments of the class, and falls within the range of possible approval.” In re Tableware, 484

                                  25   F. Supp. 2d at 1079 (citation omitted). The proposed settlement need not be ideal, but it must be

                                  26   fair and free of collusion, consistent with counsel’s fiduciary obligations to the class. Hanlon, 150

                                  27   F.3d at 1027 (“Settlement is the offspring of compromise; the question we address is not whether

                                  28
                                                                                         10
                                           Case 4:17-cv-00123-JST Document 117 Filed 06/26/20 Page 11 of 13




                                   1   the final product could be prettier, smarter or snazzier, but whether it is fair, adequate and free

                                   2   from collusion.”). To assess a settlement proposal, courts must balance a number of factors:

                                   3                   [T]he strength of the plaintiffs’ case; the risk, expense, complexity,
                                                       and likely duration of further litigation; the risk of maintaining class
                                   4                   action status throughout the trial; the amount offered in settlement;
                                                       the extent of discovery completed and the stage of the proceedings;
                                   5                   the experience and views of counsel; the presence of a governmental
                                                       participant; and the reaction of the class members to the proposed
                                   6                   settlement.
                                   7   Id. at 1026 (citations omitted).4 The proposed settlement must be “taken as a whole, rather than

                                   8   the individual component parts,” in the examination for overall fairness. Id. Courts do not have

                                   9   the ability to “delete, modify, or substitute certain provisions”; the settlement “must stand or fall in

                                  10   its entirety.” Id. (citation omitted).

                                  11           B.      Discussion

                                  12           Having negotiated a new settlement agreement that they believe addresses the Court’s
Northern District of California
 United States District Court




                                  13   concerns, the parties again seek preliminary approval of the agreement. ECF No. 107. In its order

                                  14   on Plaintiffs’ first motion for preliminary approval, the Court noted that “many of the factors . . .

                                  15   support a finding that the Settlement falls within the range of possible approval.” ECF No. 106 at

                                  16   7. However, the Court denied the motion for two reasons: (1) the general release provision was

                                  17   too broad and (2) the proposed notice response deadline was too short. Id. at 9. The parties have

                                  18   now corrected both deficiencies.5

                                  19                   1.      Release of Class Members’ Claims

                                  20           The original settlement agreement required participating class members to release

                                  21   Defendants from liability as to “those claims that were alleged or could have been pleaded based

                                  22
                                       4
                                  23     These factors are substantially similar to those articulated in the 2018 amendments to Rule 23(e),
                                       which were not intended “to displace any factor [developed under existing Circuit precedent], but
                                  24   rather to focus the court and the lawyers on the core concerns of procedure and substance that
                                       should guide the decision whether to approve the proposal.” See Hefler v. Wells Fargo & Co.,
                                  25   No. 16-CV-05479-JST, 2018 WL 6619983, at *4 (N.D. Cal. Dec. 18, 2018) (quoting Fed. R. Civ.
                                       P. 23(e)(2) advisory committee’s note to 2018 amendment).
                                  26   5
                                        While the Court previously noted that the $7,500 service award sought for Named Plaintiffs was
                                  27   higher than the “standard figure for enhancement awards in this Court,” it did not withhold
                                       preliminary approval based on this request. ECF No. 106 at 9. The Court reiterates its prior
                                  28   advice that the parties support this request with specific factual justification when seeking final
                                       approval. Id.
                                                                                          11
                                           Case 4:17-cv-00123-JST Document 117 Filed 06/26/20 Page 12 of 13




                                   1   upon the factual allegations alleged in the Action and that arose during the Class Period.” ECF

                                   2   No. 93-2 ¶ 113. The Court found that this general release was “overbroad” and went “‘beyond the

                                   3   scope of the present litigation’ because it release[d] all claims based on the facts of the complaint

                                   4   without regard to whether those claims were actually alleged in the complaint.” ECF No. 106 at 8

                                   5   (citing Otey v. CrowdFlower, Inc., No. 12-CV-05524- JST, 2014 WL 1477630, at *7 (N.D. Cal.

                                   6   Apr. 15, 2014)). Plaintiffs have narrowed the class member release provision to include only

                                   7   those claims that “were alleged in the Action and that arose during the Class Period.” ECF

                                   8   No. 109-1 ¶ 2. These modifications allay the Court’s concern about the general release provisions.

                                   9                  2.      Notice Procedure

                                  10           Plaintiffs’ original settlement agreement provided class members with 45 days from the

                                  11   date Notice Packets are mailed to opt out of the Settlement or object to its terms. ECF No. 93-2

                                  12   ¶¶ 75-78. The Court found that “any period shorter than 60 days is too short a time to allow class
Northern District of California
 United States District Court




                                  13   members to properly respond.” ECF No. 106 at 9 (citing Thomas v. Magnachip Semiconductor

                                  14   Inc., No. 14-CV-01160-JST, 2016 WL 1394278, at *8 (N.D. Cal. Apr. 7, 2016)). The new

                                  15   settlement agreement extends the Notice Response Deadline to 60 days. ECF No. 109-1 ¶ 2; id. at

                                  16   19. Thus, the length of the Notice Response Deadline no longer poses a barrier to preliminary

                                  17   approval.

                                  18                                             CONCLUSION6

                                  19           Because Plaintiffs’ renewed motion for preliminary approval and preliminary certification

                                  20   corrects the deficiencies addressed in the Court’s earlier order, the Court GRANTS the motion.

                                  21   The proposed settlement class is hereby preliminarily certified for the purposes of settlement. The

                                  22   Court grants preliminary approval of the settlement and approves of the proposed notice procedure

                                  23

                                  24
                                       6
                                         Class members Norman Anthony Rogers, Samuel McDonald, and Brian Dumont (“Objectors”)
                                       filed an objection to the first motion for preliminary approval, asserting that the settlement
                                  25   “impair[ed] the rights of these Objectors’ unions under their collective bargaining agreements with
                                       Defendant[s].” ECF No. 96 at 2. The Court declined to withhold preliminary approval on the
                                  26   basis of this objection. ECF No. 106 at 10. These class members now propose that “if this Court
                                       is inclined to grant preliminary approval of the proposed settlement, it should ‘confirm[] that
                                  27   judicial approval of the class action settlement (if granted) would not waive the parties’ or the
                                       union’s rights to pursue claims for dues deductions in a separate forum.” ECF No. 111 at 3; see
                                  28   also ECF No. 100 at 4. The Court declines to add this language to its order. The issue of dues
                                       deductions will not be resolved in this forum.
                                                                                          12
                                        Case 4:17-cv-00123-JST Document 117 Filed 06/26/20 Page 13 of 13




                                   1   and form. The Court will hold a final approval hearing on December 16, 2020 at 2:00 p.m.

                                   2

                                   3                DEADLINE                                           EVENT
                                   4     July 17, 2020                        Deadline for Defendants to forward to the
                                                                              appointed Settlement Administrator, the Class List
                                   5                                          and Data, as provided for by the terms of the
                                                                              Settlement Agreement
                                   6
                                         July 31, 2020                        Deadline for the Settlement Administrator to mail
                                   7                                          to each Class Member, by first class United States
                                                                              mail, postage pre-paid, the Notice of Class Action
                                   8                                          Settlement, Change of Address Form and pre-
                                                                              printed return envelope, (collectively the “Notice
                                   9                                          Packet”)

                                  10     October 2, 2020                      Deadline for Class Members to mail to the
                                                                              Administrator requests for exclusion from the
                                  11                                          Settlement

                                  12     November 6, 2020                     Deadline for parties to file all papers in support of
Northern District of California




                                                                              the request for Final Approval of the Class Action
 United States District Court




                                  13                                          Settlement

                                  14     December 16, 2020                    Final approval hearing

                                  15

                                  16          IT IS SO ORDERED.
                                  17   Dated: June 26, 2020
                                  18                                                 ______________________________________
                                                                                                   JON S. TIGAR
                                  19                                                         United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      13
